Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “compressor” and the “compressor housing” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Objections
Claim 1 is objected to because of the following informalities:  
“certain sections” in line 13 should be --certain sections of the turbine housing-- (for clarity as line 15 of claim 1 also recites “certain sections”);
“certain sections” in line 15 should be --certain sections of the compressor housing-- (for clarity as line 13 of claim 1 also recites “certain sections”).  
Claim 2 is objected to because “an assembly” in line 2 should be --the assembly--.
Claim 7 is objected to because of the following informalities:
“multiple brackets” in lines 1-2 should be --the plurality of bent brackets--;
“a common section contoured circular segment-like with the elongated holes” in lines 2-3 should be --a common, circular segment like-contoured section with elongated holes-- (as described in Para 28 of the instant Specification).
Claim  8 is objected to because of the following informalities:
“An internal combustion engine” in line 1 should be --An internal combustion engine system
“for expanding exhaust gas, which exhaust gas accrues during the combustion of fuel in the cylinders” should be --for expanding exhaust gas which accrues during the combustion of fuel in the cylinders--;
“compressing charge air, which, for combusting fuel, is fed to the cylinders” in line 5 should be --compressing charge air, which for combusting fuel--.
Claims 9 and 10 are objected to because “The internal combustion engine” in each of their respective preambles should be --The internal combustion engine system-- (to align with objection to claim 8 as described above).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites the limitation “wherein the respective casing is connected to an assembly which, during the operation of the turbocharger, is exposed to a thermal load corresponding to the respective casing” which fails to further has a temperature level corresponding to the respective casing”.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stroph et al. (U.S. 2011/0083433).
Re claim 1:
Stroph discloses a turbocharger (100, exhaust gas turbocharger - Para 23), comprising: 
a turbine (10, turbine - Para 23) configured to expand a first medium (Para 24 - “…Exhaust gas of an internal combustion engine…”)(inherent function of a turbine), the turbine having a turbine housing (12, turbine housing - Para 24); 
a compressor (30, compressor - Para 23) configured to compress a second medium (Para 23 - “…fresh air…”) utilizing energy extracted in the turbine during the expansion of the first medium (see Fig. 1 - compressor wheel 31 shown driven by 
a bearing housing (22, bearing housing - Para 27) connected to the turbine housing (12)(see Fig. 1 - 22 shown connected to 12) and the compressor housing (32)(see Fig. 1 - 22 shown connected to 32), the bearing housing (22) being arranged between the turbine housing (12) and the compressor housing (32)(see Fig. 1 - 22 shown arranged between 12 and 32); 
the turbocharger (100) further comprising: 
a casing (1, explosion protection structure - Para 23 (a type of casing as shown in Fig. 1 encasing components)) being at least one selected from the group of: 
(a) arranged so as to surround the turbine housing (12) radially outside and axially outside, at least in certain sections (see Fig. 1 - 1 is shown arranged to surround 12 radially/axially outside of 12 (Para 25 - “the explosion protection structure 1 which is in the form of a pot structure which extends around the turbine housing 12 so as to essentially enclose it”)), and 
(b) arranged so as to surround the compressor housing radially outside and axially outside at least in certain sections, 
wherein: 
in a case of (a), the respective casing (1) is positioned around the turbine housing (12) without direct connection to the turbine housing (see Fig. 1; Para 25 - “the explosion protection structure 1 which is in the form of a pot structure which extends 
LEGAL\44626146\1the respective casing (1) is connected to an assembly (20, bearing - Para 23 (a type of assembly as shown in Fig. 1 and described in Para 27 - “a bearing housing 22 of the bearing 20”))(see Fig. 1 and Para 27 - “the explosion protection structure includes a cover 4 in the form of a backplate which is mounted on a bearing housing 22 of the bearing 20”) which, during operation of the turbocharger (100), has a temperature level corresponding to the respective casing (1)(see Fig. 1 and Para 27 - “the explosion protection structure includes a cover 4 in the form of a backplate which is mounted on a bearing housing 22 of the bearing 20” (1 (which 4 is part of) is shown and described directly connected to 20 and therefore 20 has a temperature corresponding to 1 at the location of the connection)).
Re claim 2:
Stroph discloses wherein the respective casing (1) is connected to an assembly (20) which, during the operation of the turbocharger (100), is exposed to a thermal load corresponding to the respective casing (1)(see Fig. 1 and Para 27 - “the explosion protection structure includes a cover 4 in the form of a backplate which is mounted on a bearing housing 22 of the bearing 20” (1 (which 4 is part of) is shown and described directly
Re claim 3:
Stroph discloses wherein the respective casing (1) is connected to the bearing housing (22)(see Fig. 1 and Para 27 - “the explosion protection structure includes a cover 4 in the form of a backplate which is mounted on a bearing housing 22 of the bearing 20”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Stroph et al. (U.S. 2011/0083433), as applied to claims 1-3 above, in view of Levine (U.S. 4,019,704).
Re claim 4:
Stroph discloses wherein the respective casing (1) is connected to the bearing housing (22) by a bent bracket (4, cover - Para 29 (a type of bent bracket as shown in Fig. 1 where rim 6 is shown bent and including screw joints 7 as described in Para 29))(Para 27 - “the explosion protection structure includes a cover 4 in the form of a backplate which is mounted on a bearing housing 22 of the bearing 20”).
Stroph fails to disclose a plurality of bent brackets.
Levine teaches a plurality of bent brackets (24, mounting brackets - Col. 2, Line 35 (a type of plurality of bent brackets as shown in Figs. 1 and 2 and described in Col. 2, Lines 35-38)) .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the bent bracket of Stroph after the plurality of bent brackets in the system of Levine for the advantage of inexpensive manufacturing (Levine; Col. 3, Lines 19-21).


    PNG
    media_image1.png
    257
    246
    media_image1.png
    Greyscale

Modified Fig. 2
Re claims 5-7:
Stroph discloses wherein the bracket (4) has a first end (see Fig. 1 at connection of 4 and 22 (person having ordinary skill in the art would recognize location where 4 connects with 22 (as shown in Fig. 1 and described in Para 27) is a type of first end of 4 as it is shown at a distal end of 4)) and a second end (6, rim - Para 29 (person having ordinary skill in the art would recognize element 6 as a type of second end of 4 as shown in Fig. 1 being a second distal end of 4)), the bracket being connected at the first end to the bearing housing (see Fig. 1 and Para 27 - “a cover 4 in the form of a 
Stroph fails to disclose a plurality of bent brackets, wherein the brackets have a first end and a second end, wherein each of the second ends has elongated holes formed thereon (claim 5); nor wherein the second ends of the brackets have a segment-like circular contour (claim 6); nor wherein the second ends of multiple brackets together form a common section contoured circular segment-like with the elongated holes (claim 7).
Levine teaches a plurality of bent bracket (24, mounting brackets - Col. 2, Line 35 (a type of plurality of bent brackets as shown in Figs. 1 and 2 and described in Col. 2, Lines 35-38)), wherein the brackets have a first end (38, flange - Col. 2, Line 38 (person having ordinary skill in the art would recognize element 38 as a type of first end of 24 as it is shown in Fig. 2 as a first distal part of 24)) and a second end (40, flange - Col. 2, Line 38 (person having ordinary skill in the art would recognize element 40 as a type of second end of 24 as it is shown in Fig. 2 as a second distal part of 24)), wherein each of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the bracket of Stroph after the plurality of bent brackets in the system of Levine for the advantage of mounting brackets which are inexpensively manufactured (Levine; Col. 3, Lines 19-21) and which enable considerable range in positioning (Levine; Col. 3, Line 4-11). 
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Stroph et al. (U.S. 2011/0083433), as applied to claim 1 above, in view of Annati et al. (U.S. 2016/0265484).
Re claim 8:
combustion engine” (combustion inherently requires fuel)); the turbocharger (100) according to claim 1 (as described above) for expanding exhaust gas (Para 24 - “Exhaust gas of an internal combustion engine” (Para 24 describes turbine wheel which is inherently for the expansion of exhaust gas described in Para 24)), which exhaust gas accrues during the combustion of fuel (Para 24 - “Exhaust gas of an internal combustion engine” (exhaust gas of an internal combustion engine inherently accrues during combustion of fuel)), and for compressing charge air (Para 23 - “…compressor wheel 31…to which fresh air is admitted…” (a compressor wheel inherently compresses the fresh air described in Para 23 thereby resulting in a type of charge air)).
Stroph fails to describe wherein the engine comprises multiple cylinders, nor compressing the charge air, which, for combusting fuel, is fed to the cylinders.
Annati teaches an engine (100, engine - Para 16) comprising multiple cylinders (106, plurality of combustion cylinders - Para 16), and compressing charge air (Para 17 - “…Pressurized air…”), which, for combusting fuel, is fed to the cylinders (Para 17 - “…is routed to the individual cylinders 106 where it is mixed with fuel and combusted to produce engine power”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the engine of Stroph after the engine of Annati for the advantage of promoting efficient operation of the engine (Annati; Para 16).
Re claim 9:
Stroph discloses wherein the respective casing (1) is connected to the engine (Para 19 - “an internal combustion engine provided with a turbocharger”)(see Fig. 1, Paras 24 and 27 - Per Para 27, 1 is connected to 20 which is shown in Fig. 1 connected to 12 which per Para 24 is connected to the engine (the limitation “connected to the engine” does not require a direct connected to the engine)).
Re claim 10:
Stroph discloses a support structure (4, cover - Para 27 (person having ordinary skill in the art would recognize element 4 as a type of support structure as it is shown in Fig. 1 supporting 3 (as described in Paras 27 and 29))) or console for assemblies of the internal combustion engine, wherein the respective casing (1) is connected to the support structure (Para 27 - “the explosion protection structure includes a cover 4 in the form of a backplate which is mounted on a bearing housing 22 of the bearing 20”) or console.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Walker, Jr. (U.S. 8,500,398) discloses a turbocharger (70 (see Fig. 7)) comprising a turbine (at 80), a compressor (at 82), and a bearing housing (74), the turbocharger further comprising a casing (10) surrounding a turbine housing (72) and a compressor housing (76), without direct connection to the turbine housing and without direct connection to the compressor housing (see Figs. 8 and 9), and the casing is connected to an assembly (Col. 5, Lines 57-58 (“the surrounding engine”)) which during 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        4/1/21